UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6438


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRUMAN SCOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:98-cr-00079-BO-1)


Submitted:   July 25, 2013                    Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Truman Scott, Appellant Pro Se.       Jennifer P. May-Parker,
Assistant United States Attorney, Michael Gordon James, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Truman     Scott    appeals       the   district        court’s    order

dismissing his motion for disclosure of grand jury transcripts.

We   have      reviewed    the    record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Scott, No. 7:98-cr-00079-BO-1 (E.D.N.C.

Feb. 26, 2013).            We dispense with oral argument because the

facts    and    legal     contentions      are    adequately    presented        in   the

materials       before    this    court    and    argument     would    not   aid     the

decisional process.



                                                                              AFFIRMED




                                            2